Exhibit 10.30




RESTRICTED PERFORMANCE-BASED STOCK AWARD AGREEMENT
OF
TOYS “R” US, INC.


THIS AGREEMENT (the “Agreement”), is made, effective as of the ___________ (the
“Date of Grant”), between Toys “R” Us, Inc., a Delaware corporation (hereinafter
called the “Company”), and ___________ (hereinafter called the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Toys “R” Us, Inc. 2010 Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement (and the Appendix attached hereto, applicable to all Grantees who are
not U.S. residents or tax payers). Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock award provided
for herein (the “Restricted Stock Award”) to the Participant pursuant to the
Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1.Grant of the Restricted Shares. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant a Restricted Stock Award consisting of
______ Shares (hereinafter called the “Restricted Shares”). The Restricted
Shares shall vest and become nonforfeitable in accordance with Section 2 hereof.
2.    Vesting
(a)    If the Participant has been continuously employed with the Company on the
third anniversary of the Date of Grant, the Restricted Shares shall vest and
become nonforfeitable based on the achievement of certain cumulative performance
targets for the three fiscal years beginning with the fiscal year encompassing
the Date of Grant as set forth in Exhibit A.
(b)    If the Participant’s employment with the Company is terminated for any
reason (other than death, Disability, Retirement, or in the event of a Change in
Control), the Restricted Shares shall, to the extent not then vested, be
forfeited by the Participant without consideration.
(c)    If the Participant’s employment with the Company is terminated due to
death, Disability or Retirement, then the provisions of Section 13.6 of the Plan
shall apply.
(d)    Notwithstanding any other provisions of this Agreement to the contrary,
in the event of a Change in Control, the provisions of Section 13.7 of the Plan
shall apply.
3.     Certificates. Certificates evidencing the Restricted Shares shall be
issued by the Company and shall be registered in the Participant’s name on the
stock transfer books of the Company promptly after the date hereof, but shall
remain in the physical custody of the Company or its designee at all times prior
to the vesting of such Restricted Shares pursuant to Section 2. As a condition
to the receipt of this Restricted Stock Award, the Participant shall deliver to
the Company a stock power, duly endorsed in blank, relating to the Restricted
Shares. No certificates shall be issued for fractional Shares.
4.    Stockholders Agreement. Purchase of or acceptance of any Restricted Shares
shall constitute agreement by the Participant purchasing or receiving such
Restricted Shares, to be bound by all of the terms and conditions


--------------------------------------------------------------------------------


of the Stockholders Agreement with respect to the Shares, or any other Company
capital stock, issuable to or held by the Participant. All of the terms of the
Stockholders Agreement are incorporated herein by reference. For purposes of
this Agreement, the term “Stockholders Agreement” shall mean the Management
Stockholders Addendum, as amended, which is attached hereto as Exhibit B.
5.    Restrictive Covenants. The Company and its Subsidiaries operate in a
highly sensitive and competitive commercial environment. As part of their
employment with the Company and its Subsidiaries, the Participant will be
exposed to highly confidential and sensitive information regarding the Company's
and its Subsidiaries' business operations, including corporate strategy, pricing
and other market information, know-how, trade secrets, and valuable customer,
supplier, and employee relationships. It is critical that the Company take all
necessary steps to safeguard its legitimate protectable interests in such
information and to prevent any of its competitors or any other persons from
obtaining any such information. Therefore, as consideration for the Company's
agreement to grant Restricted Shares to the Participant, the Participant shall
agree to be bound by the following restrictive covenants:
(a)    Confidentiality. The Participant acknowledges that the information,
observations and data obtained by him or her while employed by the Company and
its Subsidiaries concerning the business or affairs of the Company or any of its
Subsidiaries ("Confidential Information") are the property of the Company or
such Subsidiary. Therefore, the Participant agrees that he or she shall not
disclose to any unauthorized Person or use for his or her own purposes any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the aforementioned matters become generally known to and
available for use by the public other than as a result of the Participant's acts
or omissions. The Participant shall deliver to the Company or one of its
Subsidiaries, at the termination of the Participant's employment, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Information, Work Product (as
defined below) or the business of the Company or any of its Subsidiaries which
he or she may then possess or have under his or her control.
(b)    Assignment of Inventions. The Participant acknowledges that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, formulas, recipes, customer lists, and all similar or related
information (whether or not patentable) which relate to the Company's or any of
its Subsidiaries' actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by the Participant while employed by the Company and its Subsidiaries
("Work Product") belong to the Company or such Subsidiary. The Participant shall
promptly disclose such Work Product to the Board and perform all actions
reasonably requested by the Board (whether during or after the period of the
Participant's employment) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).
(c)    Non-Competition; Non-Solicitation. At any time during the Participant's
Non-Competition Period, the Participant shall not, for himself or herself or on
behalf of any other Person, participate in, directly or indirectly, any
Competing Business in any country in which the Company or any of its
Subsidiaries or licensees operates or conducts business as of such time (or with
respect to the period after the date of the termination of the Participant's
employment, as of such date); provided that, nothing in this sentence shall
restrict the Participant from passive ownership of three (3) percent or less of
the publicly traded securities of any Person. During the Participant's
employment with the Company and/or its Subsidiaries and for 1 year thereafter,
the Participant shall not (i) induce or attempt to induce any employee of the
Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any employee thereof, (ii) hire directly or through
another entity any person who was an employee (other than clerical or
administrative support personnel) of the Company or its Subsidiaries at any time
during the Non-Competition Period or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or its
Subsidiaries to cease doing business with the Company or its Subsidiaries, or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or its Subsidiaries (including,
without limitation, making any negative statements or communications concerning
the Company or its Subsidiaries); provided that, clauses (i) and (ii) above
shall not apply with respect to any person solicited or employed after the date
that is twelve (12) months after the date on which such person's employment with
the Company and its Subsidiaries is terminated.
(d)    No Restriction on Earning a Living. By his or her acceptance and/or
acquisition of this Award, the Participant thereby acknowledges that the
provisions of this Section 5 do not preclude the Participant from earning a
livelihood, nor do they unreasonably impose limitations on the Participant's
ability to earn a living. In addition, the Participant thereby acknowledges that
the potential harm to the Company and/or its Subsidiaries of non-enforcement of


--------------------------------------------------------------------------------


this Section 5 outweighs any harm to the Participant of enforcement (by
injunction or otherwise) of this Section 5 against him. If any portion of the
provisions of this Section 5 is found to be invalid or unenforceable by a court
of competent jurisdiction because its duration, territory, definition of
activities covered, or definition of information covered is considered to be
unreasonable in scope, the invalid or unenforceable term shall be redefined, or
a new enforceable term provided, such that the intent of the Company and the
Participant in agreeing to the provisions of this Section 5 will not be impaired
and the provision in question shall be enforceable to the fullest extent of
applicable law.
(e)    For purposes of this Section 5, the term “Non-Competition Period” for a
Participant means (i) in the case of termination by the Company with Cause, the
period of such Participant’s employment plus one (1) year after the date of such
Participant’s termination of employment, (ii) in the case of resignation for any
reason (including Retirement), the period of such Participant’s employment plus
one (1) year after the date of such Participant’s termination of employment, and
(iii) otherwise, the period of such Participant’s employment plus the greater of
one (1) year after the date of such Participant’s termination of employment or
the length of time, if any, for which the Participant receives (or is eligible
to receive, where Participant declines or otherwise takes action to reject) in
connection with such Participant’s termination severance benefits or other
similar payments from the Company or its Subsidiaries pursuant to an agreement
with such Participant, the severance policies of the Company and its
Subsidiaries then in effect, at the Company’s or any of its Subsidiaries’
election, or otherwise (or the length of time in terms of compensation used to
determine the amount of such Participant’s severance benefits in the event such
severance benefits are payable in a lump sum or on a schedule different than
such length of time). In no event shall any amount received by a Participant
pursuant to any put or call provisions under the Stockholders Agreement
constitute severance or other similar payments for purposes of this definition.
For purposes of this Section 5, the term “Competing Business” shall mean, with
respect to any Participant at any time, any Person engaged wholly or in part
(directly or through one or more Subsidiaries) in the retail sale or retail
distribution (via stores, mail order, e-commerce, or similar means) of Competing
Products, if more than one-third (1/3) of such Person’s gross sales for the
twelve (12) month period preceding such time (or with respect to the period
after the date of such Participant’s termination of employment, as of such date)
are generated by engaging in such sale or distribution of Competing Products.
Without limiting the foregoing, Competing Businesses shall in any event include
Wal-Mart, Sears (K-Mart), Target, Amazon.com, Buy Buy Baby, Mattel, Hasbro,
Tesco, Carrefour, or any of their respective Subsidiaries or Affiliates. For
purposes of this Section 5, the term “Competing Products” shall mean, with
respect to any Participant at any time, (i) toys and games, (ii) video games,
computer software for children, and electronic toys or games, (iii) juvenile or
baby: products, apparel, equipment, furniture, or consumables, (iv) wheeled
goods for children, and (v) any other product or group of related products that
represents more than twenty (20) percent of the gross sales of the Company and
its Subsidiaries for the twelve (12) month period preceding such time (or with
respect to the period after such Participant’s termination of employment, as of
such date).
6.    Rights as a Stockholder. The Participant shall be the record owner of the
number of Restricted Shares issued in respect of the Restricted Stock Award
until or unless such Restricted Shares are forfeited pursuant to Section 2
hereof and as record owner shall be entitled to all rights of a common
stockholder of the Company, including, without limitation, voting rights with
respect to the Restricted Shares and the Participant shall receive, when paid,
any dividends on all of the Restricted Shares granted under this Section 6 as to
which the Participant is the record holder on the applicable record date. As
soon as practicable following the vesting of any Restricted Shares pursuant to
Section 2, certificates for the Restricted Shares which shall be issued in
respect of Restricted Stock Awards that have vested shall be delivered to the
Participant or to the Participant’s legal guardian or representative along with
the stock powers relating thereto.
7.     Legend on Certificates. The certificates representing the vested
Restricted Shares delivered to the Participant as contemplated by Section 6
above shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Shares are listed, and any applicable Federal or state laws of
the United States or any foreign jurisdiction, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
8.     No Right to Continued Employment. The granting of the Restricted Shares
evidenced by this Agreement shall impose no obligation on the Company or any
Affiliate to continue the employment of the Participant and shall not lessen or
affect the Company’s or its Affiliate’s right to terminate the employment of
such Participant.
9.    Transferability. The Restricted Shares may not, at any time prior to
becoming vested pursuant to Section 2, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and


--------------------------------------------------------------------------------


unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
10.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Shares,
the grant or vesting or any payment or transfer with respect to the Restricted
Shares and to take such action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.
11.    Securities Laws. Upon the vesting of any Restricted Shares, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request prior to the issuance of any
Shares in order to comply with applicable securities laws or with this
Agreement.
12.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of is Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
13.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.
14.    Restricted Stock Award Subject to Plan. By entering into this Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Restricted Stock Award and the Restricted Shares
granted hereunder is subject to the Plan. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
15.     Signature. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[Signature Page Follows]
























--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first above written, which expressly includes Sections 4 and 5 of this
Agreement.
    
TOYS “R” US, INC.
________________________________________
By: ___________________________________






PARTICIPANT
________________________________________
By: _____________________________________




































--------------------------------------------------------------------------------


Exhibit A


Cumulative Performance Targets


50% of the Restricted Shares shall be subject to the cumulative EBITDA
performance targets (such targets, the “Cumulative EBITDA Targets”) and 50% of
the Restricted Shares shall be subject to the ROIC performance targets (such
targets, the “ROIC Targets”). For the Cumulative EBITDA Targets and the ROIC
Targets, in each case, the Participant shall have the opportunity to earn
between 25% and 200% of the Restricted Shares allotted to each performance
target.


Cumulative EBITDA Targets (50% of Restricted Shares)


Cumulative EBITDA Targets
Vesting Percentage
$3,480,300,000
25%
$3,867,000,000
100%
$4,640,400,000
200%



The Vesting Percentage shall be a linear interpolation for any achievement of
the Cumulative EBITDA Targets which falls between the above target thresholds,
as applicable; provided that, there shall be no linear interpolation for a
Cumulative EBITDA Target that is less than $3,480,300,000.
“EBITDA” shall mean earnings before interest, income taxes, depreciation and
amortization, further adjusted to be consistent with the Adjusted Compensation
EBITDA utilized by the Company for purposes of calculating annual cash incentive
awards under its Annual Incentive Plans including to account for the effects of
specified period charges and gains or losses, including, among others, changes
in foreign currency, noncontrolling interest, gains or losses on liquidations of
subsidiaries or sales of properties, asset impairments and accounting changes.
There may also be other adjustments made to Cumulative EBITDA that would be
deemed appropriate to include in the calculation, as recommended by management,
and agreed to by the Board of Directors.
“Cumulative EBITDA” shall mean, the aggregate EBITDA for the three fiscal years
of the Company beginning with the fiscal year encompassing the Date of Grant.






















--------------------------------------------------------------------------------


ROIC Targets (50% of Restricted Shares)


ROIC Targets
Vesting Percentage
17.9%
25%
19.9%
100%
23.8%
200%



The Vesting Percentage shall be a linear interpolation for any achievement of
the ROIC Targets which falls between the above target thresholds, as applicable;
provided that, there shall be no linear interpolation for a ROIC Target that is
less than 17.9%.
“ROIC” shall mean, EBIT (as defined below) divided by Invested Capital (as
defined below) and expressed as a percentage.
ROIC = EBIT/Invested Capital
“EBIT” shall mean the EBITDA (as adjusted) as described above plus the annual
depreciation and amortization.
“Invested Capital” shall mean the aggregate of Net Property, Plant and
Equipment, Inventory, Accounts Receivable, Prepaid Expenses and Goodwill less
the aggregate of Accounts Payable and Accrued Expenses. There may be adjustments
made to Invested Capital to account for changes in foreign exchange rates, and
other issues that would be deemed appropriate to include in the calculation as
recommended by management and agreed to by the Board of Directors.
“ROIC Target” is the average of the ROIC for the three fiscal years of the
Company beginning with the fiscal year encompassing the Date of Grant.




























--------------------------------------------------------------------------------


Exhibit B
[Stockholders Agreement]


